Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10485680B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent anticipates each and every aspect of the instant claim.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10485680B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent anticipates each and every aspect of the instant claim.  A dovetail mechanism is known to slidably engage to fit pieces together.  
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10485680B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent anticipates each and every aspect of the instant claim.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10485680B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent anticipates each and every aspect of the instant claim.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10485680B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent anticipates each and every aspect of the instant claim.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10485680B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent anticipates each and every aspect of the instant claim.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10485680B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent anticipates each and every aspect of the instant claim.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10485680B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent anticipates each and every aspect of the instant claim.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10485680B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent anticipates each and every aspect of the instant claim.  It is known that a dovetail mechanism is engaged by sliding the connections together.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10485680B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent anticipates each and every aspect of the instant claim.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10485680B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent anticipates each and every aspect of the instant claim.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10485680B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent anticipates each and every aspect of the instant claim.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10485680B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent anticipates each and every aspect of the instant claim.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10485680B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent anticipates each and every aspect of the instant claim.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10485680B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patent anticipates each and every aspect of the instant claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lecomte (8535390) in view of Lombardino (5692322).

In regard to claim 1, Lecomte teaches a prosthetic device attachment system (figure 2) comprising: 
A blade having a first convex ground facing surface of a prosthetic device (see foot 102 fig 2);
A sole structure 204 including a ground-engaging surface (distal surface) and an upper surface (proximal surface) formed on an opposite side of the sole structure from the ground engaging surface (fig 2).
However, Lecomte does not teach the first component includes a channel and projection and does not teach the latch mechanism as claimed.
Lombarino teaches a first component 6 including one of a channel 16a and a projection extending continuously along a ground-facing surface (fig 4; top is attached to the sole and will therefore be attached to the ground facing surface of the foot when substituted into Lecomte) from a first end at a distal end (toe) to a second end between the distal end and a proximal end (mid foot) Fig 1;
The upper surface having a second component including the projection 10 extending continuously long a path having a shape corresponding the ground facing surface (fig 1), the second component 10 including the other of the channel and the projection 10a extending continuously along a path corresponding to the ground facing surface (see fig 1);
When the connection mechanism of Lombardino is substituted in place of the connection mechanism of Lecomte it is obvious to one of ordinary skill in the art that the channels and projections would become arcuate in order to match the component surfaces to work properly, as discussed in the rejection of claim 1.
and a latch mechanism 18 including a first portion 18b attached to and extending from the blade (fig 1; plantar or ground facing side), the latch mechanism 18 being disposed adjacent (defined as next to) to the second end of the first component (next to the portion at the mid foot; As shown in Lecomte the latch (300) is closer to the proximal end of the device and therefore the latch of Lombardino also will be positioned in this manner when substituted into Lecomte).
Lecomte specifically states that modifications in size, configuration and arrangement of parts can be made by those skilled in the art.  (Col 6, lines 25-31) When the latch mechanism of Lombardino is substituted in place of the latch mechanism of Lecomte it is obvious to one of ordinary skill in the art that first and second components would become convex in order to match the component surfaces of the foot of Lecomte to work properly.  This is no more than a change in shape and therefore within the skill of one of ordinary skill in the art.  Absent a teaching of criticality (new or unexpected results) this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04IVB
It would have been obvious to one of ordinary skill in the art of footwear connections at the time the invention was filed to use Lombardino’s latch mechanism and channel and projection in place of the latch mechanism of Lecomte because both mechanisms are functional equivalents and attach components of footwear together.  Absent a teaching of criticality (new or unexpected results) this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.06
In regard to claims 3 and 13, Lecomte meets the claim limitations as discussed in the rejection of claims 2 and 11, but does not teach the channel and projection as claimed.  Lombardino teaches the other of the channel 16a or the projection 10a slidably engages the one of the channel 16a or the projection to selectively couple the first component and the second component together (fig 4-5; Col 4, lines 35-40; couples 10 and 16).  
In regard to claims 4 and 14, Lecomte meets the claim limitations as discussed in the rejection of claims 3 and 13, but does not teach the latch as claimed.  Lombarino further teaches the latch mechanism 18 is automatically moved into a latched state to fix the relative position between the first component and the second component (6 and 10) when the projection 10a is moved into the channel 16a a predetermined distance (fig 2, 4-5; Col 4, lines 25-35).  
In regard to claims 5 and 15, Lecomte meets the claim limitations as discussed in the rejection of claims 1 and 11, but does not teach the channel and projection as claimed.  Lombardino further teaches the channel 16a and the projection 10a cooperate to selectively provide a dovetail connection between the first component and the second component (see fig 4-5; Col 6, lines 5-10).  
In regard to claim 6, Lecomte meets the claim limitations as discussed in the rejection of claim 1, but does not teach the second component.
 Lecomte further teaches the sole structure 200 includes a cushioning layer 204 disposed between blade and the ground-engaging surface (202).  When the connection of Lombardino is combined with the sole of Lecomte, the second component 10 is located on the top of the sole and therefore the cushioning layer will be located between the second component and the ground-engaging surface.
In regard to claims 7 and 17, Lecomte meets the claim limitations as discussed in the rejection of claims 6 and 16, and further teaches the ground-engaging surface 202 is formed by the cushioning layer 204.  This is interpreted as best understood by the examiner to mean that the ground-engaging surface and cushioning layer are combined together since otherwise this language conflicts with the language of claim 6 from which the claim depends.  
In regard to claims 8 and 18, Lecomte meets the claim limitations as discussed in the rejection of claims 6 and 16, and further teaches the ground-engaging surface 202 is formed by an outsole layer that is attached to the cushioning layer 204 (see fig 4).  
In regard to claims 9 and 19, Lecomte meets the claim limitations as discussed in the rejection of claims 1 and 11, but does not teach the latch as claimed.  Lombardino further teaches the latch mechanism 18 includes a second portion 10e fixed for movement with the second component, the second portion 10e engaging the first portion 18b when the latch mechanism 18 is in a latched state (fig 1,4-5).  
In regard to claim 11, Lecomte teaches a prosthetic device attachment system (fig 2) comprising: 3 39395653.1S.N. 16/694,477 
A convex ground facing surface of a prosthetic device (see foot 102 fig 2) and a second component (sole);
A blade 102.
However, Lecomte does not teach the second component includes a channel or projection and does not teach the latch mechanism as claimed.
Lombardino teaches a second component including one of a channel or a projection 10 and operable to be attached to a sole structure (attaches to a sole 8 as shown in fig 4)  having a ground-engaging surface (fig 4, bottom attached to the sole therefore will be attached to the foot when substituted into Lecomte), 
Extending continuously along a path corresponding to a ground facing surface of the device (fig 1) ;
having a first component 6 attached to a ground-facing surface proximate a distal end (toe), the first component 6 including one of a channel 16a or a projection;
and a latch mechanism 10,10b including a first portion 10e attached to and extending from the ground-facing surface of the device (fig 1, plantar or ground facing side; which is the convex side of the foot when combined with Lombardino’s invention), the latch mechanism 18 being disposed closer to a proximal end of the blade than is the first component.  (As shown in Lecomte the latch (300) is closer to the proximal end of the device and therefore the latch of Lombardino also will be positioned in this manner when substituted into Lecomte).
Lecomte specifically states that modifications in size, configuration and arrangement of parts can be made by those skilled in the art.  (Col 6, lines 25-31) When the latch mechanism of Lombardino is substituted in place of the latch mechanism of Lecomte it is obvious to one of ordinary skill in the art that first and second components would become convex/arcuate in order to match the component surfaces of the foot of Lecomte to work properly.  This is no more than a change in shape and therefore within the skill of one of ordinary skill in the art.  Absent a teaching of criticality (new or unexpected results) this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04IVB
It would have been obvious to one of ordinary skill in the art of footwear connections at the time the invention was filed to use Lombardino’s latch mechanism and channel and projection in place of the latch mechanism of Lecomte because both mechanisms are functional equivalents and attach components of footwear together.  MPEP 2144.06
In regard to claim 12, Lecomte meets the claim limitations as discussed in the rejection of claim 11, but does not teach the connection as claimed.  Lombardino further teaches a first component 6 attached to the ground-facing surface proximate a distal end (toe portion) of the prosthetic device (will be attached to a convex surface when combined with the foot of Lecomte, as discussed in the rejection of claim 11), the first component 6 including the other of the channel 16a and the projection.
In regard to claim 16, Lecomte meets the claim limitations as discussed in the rejection of claim 11, but does not teach the second component.
 Lecomte further teaches the sole structure 200 includes a cushioning layer 204 disposed between second component and the ground-engaging surface (202).  
When the connection of Lombardino is combined with the sole of Lecomte, the second component 10 is located on the top of the sole and therefore the cushioning layer will be located between the second component and the ground-engaging surface.

Response to Arguments
In regard to the double patenting rejection of claims 1-8, 10-18 and 20, no terminal disclaimer has been filed and the applicant states that the rejections are traversed without providing any specific arguments.  The amended limitations are still anticipated by the prior filed patent and accordingly, the rejections are maintained.
In regard to the objections of claims 1 and 11, the amendments overcome the objections.
In regard to the 103(a) rejection of claims 1-20 as unpatentable over Lecomte (8535390) in view of Lombardino (5692322), the applicant’s arguments have been fully considered.  The applicant states that Lecomte’s clamps are provided as straight elements and are not curved.  Lombardino was used to teach the attachment mechanism for the sole, not Lecomte.  The applicant argues that the specific configuration of the instant invention allows the blade to be “kicked” onto the sole structure hands-free but has not claimed this feature.  The applicant argues that Lombardino teaches an attachment interface along a straight path rather than a curved path.  A change in shape rejection was used in order to apply the connection mechanism of Lombardino to the device of Lecomte.  The applicant has not specifically traversed this rejection or provided any criticality to the shape of the interface mechanism (new or unexpected results from using a curved versus straight dovetail mechanism).

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 3-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774